SEABURY, J.
Plaintiff sued to recover dam-
ages for personal injuries sustained by her while a passenger upon one of the trains of the defendant While plaintiff was seated in the car, a person not shown to he an employé of the defendant entered the car and dropped a board which he was carrying, upon the plaintiff's foot. It is for the injury thus caused that the plaintiff has recovered judgment. There is no evidence to show that the person who dropped the board was an employd of the defendant, and no evidence to show that the servants of the defendant in charge of the car were guilty of any act of negligence. It follows that the )udgment must be reversed, with costs, and the complaint dismissed, with costs, without prejudice. All concur. -